Final Rejection

Applicant's response with arguments and drawings received on 07/05/2022 has been acknowledged. The merits of this case have been carefully reexamined in light of Applicant’s received response.  It is the Examiner's position that the rejection of record under 35 U.S.C. 112 (A) & (B) rejection has not been overcome and therefore the rejection is repeated and made final.  The specification objection from the previous office action has been overcome and withdrawn. 

Specifically, an issue regarding the exact depths and appearances of highlighted surfaces (A) seen in the bottom side views of both embodiments of the claimed article from non-final rejection has not been overcome. Although Applicant attempts to show the drawings in a clearer format, there are still certain areas within highlighted surfaces (A) that are considered to be indefinite and non-enabled. Therefore the rejection is repeated and made final.

35 U.S.C. 112, (a) and (b) Rejection

The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and non-enabling because the appearance and three dimensional profile of the highlighted features/surfaces on the bottom sides if the invention in each embodiment cannot be determined.  Specifically, the features/surfaces appear somewhere on the bottom/backside of the guitar, however due to lack of additional helpful disclosure, the exact understanding of the appearance and three-dimensional profile of the bottom side portions cannot be determined.  Specifically, it is not cleat what the exact depths of these features are; for example, it can be questioned whether they have varying degrees of depth, or if they are flat, and share a plane with surrounding border.  The exact understanding is left to conjecture, and leave multiple possible interpretations.   

    PNG
    media_image1.png
    931
    1405
    media_image1.png
    Greyscale



In hopes of overcoming above rejection, Examiner suggests converting solid line elements (A) to distinct broken lines.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. Applicant is advised that, adding or removing any element(s)/feature(s) is considered as introduces new matter not supported by the original disclosure.

The claim stands rejected for the reasons set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on 10-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khawaja Anwar/
Examiner, Art Unit 2912